ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
In a proceeding purportedly conducted under the provisions of Article 5547-82, Vernon’s Ann.Tex.Civ.Stat., the County Court of Rusk County ordered that respondent be discharged from the Rusk State Hospital. Our petitioner, who is Superintendent of the Hospital, attempted to appeal directly to the Court of Civil Appeals. The intermediate court dismissed his appeal for want of jurisdiction, because it concluded that the judgment of the County Court was in a probate proceeding and that any appeal therefrom must be taken to the district court. 442 S.W.2d 415. This holding is correct, and the application for writ of error is refused. Our action in this respect should not be interpreted, however, as meaning that petitioner had the right of appeal to the district court. That question was not reached by the Court of Civil Appeals and is not considered by us.